Exhibit 10.1 Form of Employment / Severance Agreement

Between the Company and certain executive officers

Form I

CRANE CO.

EMPLOYMENT/SEVERANCE AGREEMENT

(Revised 3/95)

AGREEMENT by and between CRANE CO., a Delaware corporation (the “Company”), and
[Name] (the “Employee”), dated as of the      day of                     , 2006.

The Board of Directors of the Company (the “Board”), on the advice of its
Organization and Compensation Committee, has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication of the Employee, notwithstanding the possibility,
threat, or occurrence of a Change of Control (as defined below) of the Company.
The Board believes it is imperative to diminish the inevitable distraction of
the Employee by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control, to encourage the Employee’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control, and to provide the Employee with
compensation arrangements upon a Change of Control which provide the Employee
with individual financial security and which are competitive with those of other
corporations and, in order to accomplish these objectives, the Board has caused
the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

l. Certain Definitions.

(a) The “Effective Date” shall be the first date during the “Change of Control
Period” (as defined in Section l(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Employee’s
employment with the Company is terminated prior to the date on which a Change of
Control occurs, and it is reasonably demonstrated that such termination (l) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
termination.

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on the earlier to occur of (i) the third anniversary of such date or
(ii) the first day of the month next following the Employee’s normal retirement
date (“Normal Retirement Date”) under Crane Co.’s Pension Plan for Non
Bargaining Employees effective January 1, 1985 or under that retirement plan of
a subsidiary of the Company in which the Employee is a participant, or any
successor retirement plan (the “Retirement Plan”); provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal

 

1



--------------------------------------------------------------------------------

Date”), the Change of Control Period shall be automatically extended so as to
terminate on the earlier of (x) three years from such Renewal Date or (y) the
first day of the month coinciding with or next following the Employee’s Normal
Retirement Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice that the Change of Control Period shall not be so extended.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(i) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its subsidiaries, or any
employee benefit plan (or related trust) of the Company or its subsidiaries, or
the Crane Fund, a charitable trust under the laws of the State of Illinois, or
any corporation with respect to which, following such acquisition, more than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by substantially
the same individuals and entities who were the beneficial owners, respectively,
of the common stock and voting securities of the Company immediately prior to
such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the then outstanding shares of common
stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, as the case may be; or

(ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act); or

(iii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, with respect to which substantially the same
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not,

 

2



--------------------------------------------------------------------------------

following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation, or a complete liquidation or dissolution of the Company or of
the sale or other disposition of all or substantially all of the assets of the
Company.

3. Employment Period. The Company hereby agrees to continue the Employee in its
employ, and the Employee hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending on the earlier to
occur of (a) the third anniversary of such date or (b) the first day of the
month coinciding with or next following the Employee’s Normal Retirement Date
(the “Employment Period”).

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Employee’s position (including status,
offices, titles and reporting requirements) authority duties and
responsibilities shall be at least commensurate in all material respects with
those held, exercised and assigned at any time during the 90-day period
immediately preceding the Effective Date and (B) the Employee’s services shall
be performed at the location where the Employee was employed immediately
preceding the Effective Date or any office or location less than thirty-five
(35) miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Employee hereunder, to use the Employee’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. It is expressly understood and agreed that to the extent that
any outside activities have been conducted by the Employee prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Employee’s responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary (“Base Salary”) at a rate at least equal to twelve times the
highest monthly base salary paid or payable to the Employee by the Company
during the twelve-month period immediately preceding the month in which the
Effective Date occurs.

 

3



--------------------------------------------------------------------------------

During the Employment Period, the Base Salary shall be reviewed at least
annually and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary awarded in the ordinary
course of business to other key employees of the Company and its subsidiaries.
Any increase in Base Salary shall not serve to limit or reduce any other
obligation to the Employee under this Agreement. Base Salary shall not be
reduced after any such increase.

(ii) Annual Bonus. In addition to Base Salary, the Employee shall be eligible
(but not entitled) to receive, for each fiscal year during the Employment
Period, an annual bonus (an “Annual Bonus”) (either pursuant to any incentive
compensation plan maintained by the Company or otherwise) in cash on the same
basis as in the fiscal year immediately preceding the fiscal year in which the
Effective Date occurs or, if more favorable to the Employee, on the same basis
as awarded at any time thereafter to other key employees of the Company and its
subsidiaries.

(iii) Incentive, Savings and Retirement Plans. In addition to Base Salary and
Annual Bonus payable as hereinabove provided, the Employee shall be entitled to
participate during the Employment Period in all incentive, savings and
retirement plans, practices, policies and programs applicable to other key
employees of the Company and its subsidiaries.

Such plans, practices, policies and programs, in the aggregate, shall provide
the Employee with compensation, benefits and reward opportunities at least as
favorable in the aggregate as the most favorable of such compensation, benefits
and reward opportunities provided by the Company for the Employee under such
plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee, as provided at any time thereafter with respect to other key
employees of the Company and its subsidiaries.

(iv) Welfare Benefit Plans. During the Employment Period, the Employee and/or
the Employee’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its subsidiaries (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs), at least as favorable as the most favorable of
such plans, practices, policies and programs in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee and/or the Employee’s family, as in effect at any time thereafter
with respect to other key employees of the Company and its subsidiaries.

(v) Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the

 

4



--------------------------------------------------------------------------------

Employee in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee, as in effect at any time thereafter with respect to other key
employees of the Company and its subsidiaries.

(vi) Fringe Benefits. During the Employment Period, the Employee shall be
entitled to fringe benefits, including use of an automobile and payment of
related expenses, in accordance with the most favorable plans, practices,
programs and policies of the Company and its subsidiaries in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee, as in effect at any time thereafter with respect to
other key employees of the Company and its subsidiaries.

(vii) Office and Support Staff. During the Employment Period, the Employee shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to the
most favorable of the foregoing provided to the Employee by the Company and its
subsidiaries at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as provided at any time
thereafter with respect to other key employees of the Company and its
subsidiaries.

(viii) Vacation. During the Employment Period, the Employee shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its subsidiaries as in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee, as in effect at any time thereafter with respect to
other key employees of the Company and its subsidiaries.

5. Termination.

(a) Death or Disability. This Agreement shall terminate automatically upon the
Employee’s death. If the Company determines in good faith that the Disability of
the Employee has occurred (pursuant to the definition of “Disability” set forth
below), it may give to the Employee written notice (given in accordance with
Section 12(b) hereof) of its intention to terminate the Employee’s employment.
In such event, the Employee’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Employee (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties. For purposes of this Agreement, “Disability” means disability
which, at least 26 weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Employee or the Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

 

5



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Employee’s employment for “Cause.” For
purposes of this Agreement, “Cause” shall constitute either (i) personal
dishonesty or breach of fiduciary duty involving personal profit at the expense
of the Company; (ii) repeated violations by the Employee of the Employee’s
obligations under Section 4(a) of this Agreement which are demonstrably willful
and deliberate on the Employee’s part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; (iii) the
commission of a criminal act related to the performance of duties, or the
furnishing of proprietary confidential information about the Company to a
competitor, or potential competitor, or third party whose interests are adverse
to those of the Company; (iv) habitual intoxication by alcohol or drugs during
work hours; or (v) conviction of a felony.

(c) Good Reason. The Employee’s employment may be terminated by the Employee for
Good Reason. For purposes of this Agreement, “Good Reason” means:

(i) the assignment to the Employee of any duties inconsistent in any respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Employee;

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee;

(iii) the Company’s requiring the Employee to be based at any office or location
other than that described in Section 4(a)(i)(B) hereof, except for travel
reasonably required in the performance of the Employee’s responsibilities;

(iv) any purported termination by the Company of the Employee’s employment
otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Employee shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Employee for any reason during
the 30-day period immediately following the first anniversary of the Effective
Date shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.

 

6



--------------------------------------------------------------------------------

(d) Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than fifteen (15) days after the giving of such
notice). The failure by the Employee to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing the Employee’s rights
hereunder.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Employee’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Employee of such termination and (ii) if
the Employee’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Employee or the Disability
Effective Date, as the case may be.

6. Obligations of the Company upon Termination.

(a) Death. If the Employee’s employment is terminated by reason of the
Employee’s death, this Agreement shall terminate without further obligations to
the Employee’s legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) by the Employee as of
the Date of Termination, including, for this purpose (i) the Employee’s full
Base Salary through the Date of Termination at the rate in effect on the Date of
Termination or, if higher, at the highest rate in effect at any time from the
90-day period preceding the Effective Date through the Date of Termination (the
“Highest Base Salary”), (ii) the product of the Annual Bonus paid to the
Employee for the last full fiscal year and a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365 and (iii) any compensation previously
deferred by the Employee (together with accrued interest thereon, if any) and
not yet paid by the Company and any accrued vacation pay not yet paid by the
Company (such amounts specified in clauses (i), (ii) and (iii) are hereinafter
referred to as “Accrued Obligations”). All such Accrued Obligations shall be
paid to the Employee’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination. Anything in this Agreement to
the contrary notwithstanding, the Employee’s family shall be entitled to receive
benefits at least equal to the most favorable benefits provided by the Company
and any of its subsidiaries to surviving families of employees of the Company
and such subsidiaries under such plans, programs, practices and policies
relating

 

7



--------------------------------------------------------------------------------

to family death benefits, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company and its subsidiaries in effect
at any time during the 90-day period immediately preceding the Disability
Effective Date or, if more favorable to the Employee and/or the Employee’s
family, as in effect on the date of the Employee’s death with respect to other
key employees of the Company and its subsidiaries and their families.

(b) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability, this Agreement shall terminate without further
obligations to the Employee, other than those obligations accrued or earned and
vested (if applicable) by the Employee as of the Date of Termination, including
for this purpose, all Accrued Obligations. All such Accrued Obligations shall be
paid to the Employee in a lump sum in cash within 30 days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its subsidiaries to disabled employees and/or their
families in accordance with such plans, programs, practices and policies of the
Company and its subsidiaries in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Employee
and/or the Employee’s family, as in effect at any time thereafter with respect
to other key employees of the Company and its subsidiaries and their families.

(c) Cause; Other than for Good Reason. If the Employee’s employment shall be
terminated for Cause, this Agreement shall terminate without further obligations
to the Employee other than the obligation to pay to the Employee the Highest
Base Salary through the Date of Termination plus the amount of any compensation
previously deferred by the Employee (together with accrued interest thereon, if
any). If the Employee terminates employment other than for Good Reason, this
Agreement shall terminate without further obligations to the Employee, other
than those obligations accrued or earned and vested (if applicable) by the
Employee through the Date of Termination, including for this purpose, all
Accrued Obligations. All such Accrued Obligations shall be paid to the Employee
in a lump sum in cash within 30 days of the Date of Termination.

(d) Good Reason; Other Than for Cause or Disability. If, during the Employment
Period, the Company shall terminate the Employee’s employment other than for
Cause, Disability, or death or if the Employee shall terminate his employment
for Good Reason:

(i) the Company shall pay to the Employee in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

A. to the extent not theretofore paid, the Employee’s Highest Base Salary
through the Date of Termination; and

 

8



--------------------------------------------------------------------------------

B. the product of (x) the greater of the Annual Bonus paid or payable
(annualized for any fiscal year consisting of less than twelve full months or
for which the Employee has been employed for less than twelve full months) to
the Employee for the most recently completed fiscal year during the Employment
Period, if any, or the average bonus (annualized for any fiscal year consisting
of less than twelve full months or with respect to which the Employee has been
employed by the Company for less than twelve full months) paid or payable to the
Employee by the Company and its affiliated companies in respect of the three
fiscal years immediately preceding the fiscal year in which the Effective Date
occurs (the “Average Annual Bonus”), such greater amount being hereafter
referred to as the “Highest Annual Bonus,” and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365;

C. the sum of (i) the Highest Base Salary and (ii) the Average Annual Bonus; and

D. in the case of compensation previously deferred by the Employee, all amounts
previously deferred (together with accrued interest thereon, if any) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;
and

(ii) for the remainder of the Employment Period, or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits to the Employee and/or the Employee’s family at least equal to those
which would have been provided to them as if the Employee’s employment had not
been terminated, in accordance with the most favorable employee welfare benefit
plans (as such term is defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended) of the Company and its subsidiaries (including
health insurance and life insurance) during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Employee, as in effect
at any time thereafter with respect to other key employees and their families,
and for purposes of eligibility for retiree benefits pursuant to such employee
welfare benefit plans, the Employee shall be considered to have remained
employed until the end of the Employment Period and to have retired on the last
day of such period.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its subsidiaries and for which the Employee may qualify, nor
shall anything herein limit or otherwise affect such rights as the Employee may
have under any stock option, restricted stock, stock appreciation right, or
other agreements with the Company or any of its subsidiaries. Amounts which are
vested benefits or which the Employee is otherwise entitled to receive under any
plan, policy, practice or program of the Company or any of its subsidiaries at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program; provided, however, that in the event the
terms of any such plan, policy, practice or program concerning the payment of
benefits

 

9



--------------------------------------------------------------------------------

thereunder shall conflict with any provision of this Agreement, the terms of
this Agreement shall take precedence but only if and to the extent the payment
would not adversely affect the tax exempt status (if applicable) of any such
plan, policy, practice or program and only if the Employee agrees in writing
that such payment shall be in lieu of any corresponding payment from such plan,
policy, practice or program.

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Employee or others. In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Employee about the amount of any payment
pursuant to Section 9 of this Agreement), plus in each case interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”).

9. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any economic benefit or payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (including, but not limited to, any economic benefit received by the
Employee by reason of the acceleration of rights under the various option,
restricted stock and stock appreciation right plans of the Company, but
excluding any other economic benefit, which by the terms of the agreement or
other document providing for such economic benefit, is expressly excluded from
inclusion in the economic benefits covered by this Section 9(a)) (a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then the Employee shall be entitled to receive an
additional payment (a “Gross-Up-Payment”) in an amount such that after payment
by the Employee of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed upon the Gross-Up
Payment, the Employee retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by the Company’s regular
outside independent

 

10



--------------------------------------------------------------------------------

public accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Employee within 15 business
days of the Date of Termination, if applicable, or such earlier time as is
requested by the Company . The initial Gross-Up Payment, if any, as determined
pursuant to this Section 9(b), shall be paid to the Employee within 5 days of
the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Employee, it shall furnish the
Employee with an opinion that the Employee has substantial authority not to
report any Excise Tax on the Employee’s federal income tax return. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.

 

11



--------------------------------------------------------------------------------

(c) The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the later of either
(i) the date the Employee has actual knowledge of such claim, or (ii) ten days
after the Internal Revenue Service issues to the Employee either a written
report proposing imposition of the Excise Tax or a statutory Notice of
Deficiency with respect thereto, and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Employee shall not pay such claim prior to the expiration of the thirty-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim,

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to request or accede to a request for an extension of the statute
of limitations with respect only to the tax claimed, or pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay such claim and sue for a refund, the

 

12



--------------------------------------------------------------------------------

Company shall advance the amount of such payment to the Employee, on an
interest-free basis and shall indemnify and hold the Employee harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations requested or acceded to by the
Employee at the Company’s request and relating to payment of taxes for the
taxable year of the Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Section 9(c), the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

(e) In the event that any state or municipality or subdivision thereof shall
subject any Payment to any special tax which shall be in addition to the
generally applicable income tax imposed by such state , municipality, or
subdivision with respect to receipt of such Payment, the foregoing provisions of
this Section 9 shall apply, mutatis mutandis, with respect to such special tax.

10. Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Employee during the Employee’s
employment by the Company or any of its subsidiaries and which shall not be or
become public knowledge (other than by acts by the Employee or the Employee’s
representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Employee under this Agreement.

 

13



--------------------------------------------------------------------------------

11. Successors.

(a) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force and effect.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

 

14



--------------------------------------------------------------------------------

If to the Company:

Crane Co.

100 First Stamford Place

Stamford, CT 06902

Attention: Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Employee’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(g) The Employee and the Company acknowledge that the employment of the Employee
by the Company is “at will,” and, prior to the Effective Date, may be terminated
by either the Employee or the Company at any time. Upon a termination of the
Employee’s employment or prior to the Effective Date, there shall be no further
rights under this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee has hereunto set Employee’s hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

EMPLOYEE

 

CRANE CO.

 

By:  

 

 

Attest:  

 

  Secretary

****************

Employment/Severance Agreements in substantially the above form have been
entered into by the company with the following executive officers on the
following dates:

 

A. I. duPont    January 22, 1996 E. C. Fast    September 27, 1999 E. M. Kopczick
   January 22, 2001 J. A. Nano    November 26, 2001 T. M. Noonan    April 10,
2000 T. J. Perlitz    September 6, 2005 C. P. Robb    June 7, 2005 J. R. Vipond
   March 10, 2005

 

16